United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
U.S. POSTAL SERVICE, KUNA POST OFFICE,
Kuna, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1680
Issued: November 10, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 24, 2020 appellant filed a timely appeal from May 8 and August 25 and 31,
2020 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish intermittent
disability from work commencing November 5, 2019 causally related to her accepted March 8,
2019 employment injury; and (2) whether OWCP has abused its discretion by denying appellant’s
request for authorization for physical therapy.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 8, 2019 appellant, then a 39-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that day she strained both knees and injured her back when she
missed a step as she exited a long-life vehicle and fell to the ground while in the performance of
duty. OWCP accepted the claim for bilateral knee contusions, initial encounter, and sprain of
ligaments of the lumbar spine. It paid appellant wage-loss compensation for disability on the
supplemental rolls as of April 27, 2019.
OWCP subsequently received medical reports by Dr. Kevin R. Krafft, an attending Boardcertified physiatrist and sports medicine physician. In an October 7, 2019 duty status report (Form
CA-17), Dr. Krafft listed appellant’s work restrictions as provided by her obstetrician/gynecologist
(OB/GYN).
In an October 7, 2019 narrative medical report, Dr. Krafft noted appellant’s history of low
back pain. He also noted that her OB/GYN had placed her on light-duty work five hours per day
with lifting restrictions. Dr. Krafft discussed examination findings and provided assessments of
sprain of ligaments of the lumbar spine, muscle spasms of the back, insomnia due to her condition,
binge eating disorder, and threat of job loss. He indicated that he would update restrictions for her
work-related back injury and those provided by her OB/GYN.
On October 30, 2019 appellant filed a claim for compensation (Form CA-7) seeking
compensation for leave without pay (LWOP) for disability from October 12 through 25, 2019. In
an attached time analysis form (Form CA-7a), she claimed wage-loss compensation for 44.48
hours of LWOP for the period October 15 through 25, 2019.
In a November 7, 2019 development letter, OWCP requested that appellant submit medical
evidence establishing her inability to work commencing October 12, 2019. It noted that the
medical evidence of record indicated that, effective October 7, 2019, her time loss from work was
due to part-time limited-duty work restrictions set forth by her OB/GYN and not due to her
accepted employment-related conditions. OWCP afforded appellant 30 days to submit the
requested evidence.
OWCP received the employing establishment’s November 6, 2019 job offer for a part-time
limited-duty rural carrier effective November 7, 2019, which appellant accepted on
November 6, 2019.
In November and December 2019 and January 2020, appellant filed additional Form CA7 claims seeking compensation for LWOP from August 31 through September 13, 2019 and
October 26, 2019 through January 17, 2020. In accompanying CA-7a forms, she claimed wageloss compensation for 23.92 hours of LWOP for the period September 3 through 7, 2019 and
September 13, 2019, 5.38 hours of LWOP for December 20, 2019, 41.97 hours of LWOP for the
period December 21, 2019 through January 3, 2020, and 41.50 hours of LWOP for the period
January 4 through 17, 2020.
In a November 4, 2019 report, Dr. Krafft reexamined appellant and reiterated his
assessments of sprain of ligaments of the lumbar spine, muscle spasms of the back, insomnia due

2

to her condition, binge eating disorder, and threat of job loss. He determined that she had reached
maximum medical improvement (MMI). Dr. Krafft released appellant to return to work with no
restrictions related to her accepted employment-related injury. He indicated that she did have
restrictions related to her pregnancy. Dr. Krafft related that no further diagnostic testing or
treatment related to appellant’s work-related injury was required at that time. He further related
that, if her symptoms persisted after her pregnancy, then a follow-up evaluation may be indicated.
Dr. Krafft determined that appellant had one percent whole person permanent impairment in
accordance with the sixth edition of the A.M.A., Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).2 In a November 4, 2019 return to work slip, he reiterated that she
could return to work with nonindustrial-related restrictions.
In a December 11, 2019 narrative report and December 13, 2019 Form CA-17 report,
Tarasue Maness, a certified family nurse practitioner, examined appellant and provided
assessments of lower back myalgia, lumbago, lumbar degenerative disc disease, other
intervertebral disc displacement and other spondylosis with radiculopathy, and mild left L3 -4 and
mild bilateral L4-5 foraminal stenosis in the lumbar region, chronic pain, depression, anxiety,
panic attack, and disc displacement. In the December 13, 2019 Form CA-17 report, she indicated
that appellant’s diagnosed disc displacement was due to injury. Ms. Maness also advised that she
could return to work with restrictions on December 16, 2019.
A January 6, 2020 Form CA-17 report by Dr. Eli Harris, a Board-certified anesthesiologist,
diagnosed the accepted condition of disc displacement due to injury. He listed appellant’s
restrictions and noted that on December 16, 2019 he advised her that she could resume work.
Progress notes dated July 22, 24, and 31, and August 2, 12, and 14, 2019 signed by
appellant’s physical therapists addressed the treatment of her low back pain, sacroiliitis, back
muscle spasm, and sprain of other parts of the lumbar spine and pelvis.
The employing establishment, in letters dated November 26 and December 10, 2019,
informed OWCP that appellant was unable to work because it was unable to accommodate her
work restrictions which were related to her pregnancy. It maintained that, if she did not have such
restrictions, she could work full time in the modified job she accepted on November 6, 2016.
On December 18, 2019 appellant accepted the employing establishment’s job offer as a
modified-duty rural carrier.
In a January 23, 2020 Form CA-17 report, Dr. Shane Andrew, an orthopedic surgeon,
diagnosed the accepted sprain of ligaments of the lumbar spine, initial encounter, due to injury,
and advised appellant that she could resume work with restrictions.
By decision dated January 23, 2020, OWCP found that appellant was entitled to wage-loss
compensation for 66.50 hours of LWOP for the period October 12 through November 4, 2019.3
2

A.M.A., Guides (6 th ed. 2009).

3

On December 16, 2019 OWCP paid appellant wage-loss compensation on the supplemental rolls for four hours
of LWOP on September 6, 2019.

3

It, however, denied her claim for wage-loss compensation for LWOP for the period November 5,
2019 and continuing as the medical evidence was from a nurse practitioner who is not considered
a physician under FECA and it also indicated that appellant had no restrictions or required further
treatment related to her accepted work-related conditions.
OWCP subsequently received an additional report dated January 6, 2020 by Dr. Harris who
provided examination findings. Additionally, Dr. Harris noted assessments of lower back myalgia,
lumbago, lumbar degenerative disc disease, other intervertebral disc displacement and other
spondylosis with radiculopathy, and mild left L3-4 and mild bilateral L4-5 foraminal stenosis in
the lumbar region, chronic pain, depression, anxiety, and panic attack. He recommended that any
changes in work restrictions should go through a functional capacity examination and a primary
care physician. Dr. Harris noted that he explained to appellant that he did not provide work
restrictions orders although it was previously provided by his nurse practitioner.
In an additional report dated January 23, 2020, Dr. Andrew noted a review of lumbar spine
magnetic resonance imaging (MRI) scan results and discussed findings on physical examination.
He provided assessments of other intervertebral disc degeneration and other spondylosis with
radiculopathy, lumbar region. Dr. Andrew explained to appellant that he could not do anything
due to her pregnancy. He referred her to pain management for acupuncture.
In February and March 2020, appellant continued to submit Form CA-7 claims seeking
compensation for LWOP from January 18 through February 28, 2020. In accompanying CA-7a
forms, she claimed wage-loss compensation for 50.14 hours of LWOP compensation for the period
February 1 through 14, 2020 and 5.58 hours of LWOP for February 21, 2020.
Additional physical therapy daily notes and a progress note dated October 2, 7, 9, 14, 16,
23, 25, and 30 and November 4, 2019 and January 23, 27, 2020 from appellant’s physical
therapists again addressed the treatment of her low back pain, sacroiliitis, back muscle spasm, and
sprain of other parts of the lumbar spine and pelvis.
In a January 29, 2020 report, Ms. Maness continued to note her assessments of lower back
myalgia, lumbago, lumbar degenerative disc disease, other intervertebral disc displacement and
other spondylosis with radiculopathy, and mild left L3-4 and mild bilateral L4-5 foraminal stenosis
in the lumbar region, chronic pain, depression, anxiety, panic attack, and disc displacements.
On February 25, 2020 Rehab Authority, LLC, requested that OWCP authorize physical
therapy for the period January 27 through March 12, 2020 to treat appellant’s diagnoses of low
back pain, sacroiliitis, and back muscle spasm.
OWCP, in a March 10, 2020 development letter, informed appellant of the deficiencies of
her request for authorization for physical therapy treatment for the period January 27 through
March 12, 2020. It requested that she submit a rationalized medical opinion from her physician
establishing a causal relationship between her current medical condition and need for treatment
and her accepted March 8, 2019 employment injury. OWCP afforded appellant 30 days to submit
the necessary evidence.
In March 2020, appellant filed additional Form CA-7 claims for LWOP for disability from
February 29 through April 24, 2020. In accompanying CA-7a forms, she claimed 38.76 hours of
4

LWOP from March 3 through 13, 2020, 22.33 hours of LWOP from March 14 through 27, 2020,
and 160 hours of annual leave and other leave from March 28 through April 24, 2020.
Dr. Andrew, in an April 9, 2020 letter, referenced his January 23, 2020 evaluation of
appellant, including his review of the lumbar spine MRI scan findings. He noted that the MRI
scan revealed degenerative disc disease at L4-5 with Modic changes in the endplates indicating
some signiﬁcant inﬂammation in the disc. The scan also revealed some facet arthritis at L4 -5 and
L5-S1. Dr. Andrew related that, although appellant’s employment injury did not cause the
degenerative changes in her lumbar spine, her symptoms were likely aggravated by the work
injury. He further related that the objective MRI scan findings indicated that she would likely have
back pain intermittently and maybe even continuously throughout her life. Dr. Andrew advised
that the changes were not related to appellant’s work-related injury as they were degenerative and
not traumatic in nature. He agreed with Dr. Krafft that no further treatment was necessary for her
employment injury. Dr. Andrew maintained that this did not mean that appellant did not need
therapy and or that she would need therapy throughout the rest of her life, but the therapy would
be related to her degenerative changes and not her work-related injury. He concluded that she had
back pain prior to her injury and she would continue to have some back pain as mentioned above
due to the degenerative changes in her spine.
By decision dated May 8, 2020, OWCP denied appellant’s request for authorization for
physical therapy treatment, finding that the medical evidence of record did not contain a
rationalized medical opinion to support that the requested treatment was medically necessary to
address the effects of her accepted employment-related conditions.
In May, June, and July 2020, appellant filed additional Form CA-7 claims for LWOP for
disability for the period April 25 through July 31, 2020, and CA-7a forms requesting 536 hours of
LWOP and other leave for the claimed period.
Physical therapy daily notes dated January 29 and 31, and February 3, 5, 7, 10, 14, 26, and
28, and June 24, 2020 from appellant’s physical therapists were submitted and continued to
address the treatment of appellant’s lumbar conditions.
OWCP received additional reports from Dr. Krafft. In reports dated June 2 and 25 and
July 16, 2020, Dr. Krafft reiterated his prior lumbar, sleep, eating, and emotional assessments. He
noted that appellant was not working because she was caring for her children due to COVID-19
and she could not lift things with her back. Dr. Krafft indicated that he would update her return to
work status. He determined that appellant had zero percent whole person permanent impairment
based on the sixth edition of the A.M.A., Guides.
In a June 2, 2020 order, Dr. Krafft referred appellant to physical therapy for treatment of
her low back pain.
Dr. Krafft, in Form CA-17 reports dated June 25 and July 16, 2020, listed appellant’s work
restrictions.
On August 11, 2020 appellant requested reconsideration of the January 23 and May 8,
2020 decisions.

5

On August 18, 2020 appellant filed a Form CA-7 claim requesting LWOP for disability for
the period August 1 through 14, 2020 and a Form CA-7a claiming eight hours of LWOP and eight
hours of other leave for August 1, 2020.
By decision dated August 25, 2020, OWCP denied modification of its January 23, 2020
decision denying appellant’s claim for wage-loss compensation commencing November 4, 2019.
It found that the medical evidence submitted continued to establish that her claimed disability from
work was not causally related to her accepted March 8, 2019 employment injury.
In an August 31, 2020 decision, OWCP denied modification of its May 8, 2020 decision
denying appellant’s request for authorization for physical therapy. It found that the medical
evidence submitted continued to support that appellant’s need for physical therapy treatment was
not related to her accepted employment injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury .5 For each period of
disability claimed, the employee has the burden of proof to establish that he or she was disabled
from work as a result of the accepted employment injury. 6 Whether a particular injury causes an
employee to become disabled from work, and the duration of that disability, are m edical issues
that must be proven by a preponderance of probative and reliable medical opinion evidence. 7
Under FECA, the term disability means an incapacity because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.8 When, however, the medical
evidence establishes that the residuals or sequelae of an employment injury are such that, from a
medical standpoint, prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for any loss of wages. 9
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is

4

See supra note 1.

5

See D.S., Docket No. 20-0638 (issued November 17, 2020); F.H., Docket No. 18-0160 (issued August 23, 2019);
C.R., Docket No. 18-1805 (issued May 10, 2019); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40
ECAB 1143 (1989).
6

Id.; Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

7

20 C.F.R. § 10.5(f); J.M., Docket No. 18-0763 (issued April 29, 2020).

8

Id. at § 10.5(f); see J.T., Docket No. 19-1813 (issued April 14, 2020); Cheryl L. Decavitch, 50 ECAB 397 (1999).

9

J.T., id.; Merle J. Marceau, 53 ECAB 197 (2001).

6

claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation. 10
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish intermittent
disability from work commencing November 5, 2019 causally related to her accepted March 8,
2019 employment injury.
In support of her claims for compensation, appellant submitted reports a return to work slip
from Dr. Krafft who determined that she reached MMI and could return to work with no
restrictions related to the accepted March 8, 2019 employment-related conditions. Dr. Krafft
noted that she had work restrictions related to her pregnancy and established by her OB/GYN. He
later reported that appellant was unable to work because she was caring for her children due to
COVID-19 and was unable to lift things using her back. Although he noted her disability for work,
Dr. Krafft did not attribute her disability to the accepted March 8, 2019 employment injury.
Accordingly, his reports are of no probative value and are insufficient to establish appellant’s claim
for disability.11
Dr. Andrew’s January 23, 2020 reports diagnosed the accepted sprain of the ligaments of
the lumbar spine due to injury and provided work restrictions. However, he did not provide an
opinion on whether appellant was disabled from work during the claimed period due to her
accepted employment condition.12 In an April 9, 2020 report, Dr. Andrew advised that lumbar
spine degenerative changes as demonstrated by MRI scan were not caused by the accepted
employment injury, but were likely aggravated by the work injury. Additionally, he found that
these lumbar symptoms were not related to the accepted work injury because they were
degenerative and not traumatic in nature. Dr. Andrew also agreed with Dr. Krafft that no further
treatment of appellant’s accepted injury was required and that any need for future therapy would
be related to her degenerative changes and not to her accepted conditions. The Board finds that
Dr. Andrew did not provide an opinion on whether appellant was disabled from work due to her
March 8, 2019 employment injury,13 therefore, the Board finds that these reports are insufficient
to establish that the claimed disability is causally related to the accepted employment injury.
Dr. Harris diagnosed lower back myalgia, lumbago, lumbar degenerative disc disease,
other intervertebral disc displacement and other spondylosis with radiculopathy, and mild left L34 and mild bilateral L4-5 foraminal stenosis in the lumbar region, chronic pain, depression,
anxiety, and panic attack. He opined that appellant’s disc displacement was due to injury. Further,
10

J.K., Docket No. 19-0488 (issued June 5, 2020); Sandra D. Pruitt, 57 ECAB 126 (2005).

11

See M.A., Docket No. 20-0033 (issued May 11, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018); T.R., Docket No. 17-0567 (issued April 20, 2018); R.A., Docket No. 141327 (issued October 10, 2014).
12

See J.T., supra note 8; M.J., Docket No. 19-1287 (issued January 13, 2020); M.M., Docket No. 18-0817 (issued
May 17, 2019); M.C., Docket No. 16-1238 (issued January 26, 2017).
13

Id.

7

Dr. Harris advised that she could return to work with restrictions. The Board finds that he
diagnosed conditions which were not accepted by OWCP and he did not attribute appellant’s
restrictions to the accepted bilateral knee and lumbar conditions. Thus, Dr. Harris’ reports are
insufficient to meet her burden of proof. 14
The reports from Ms. Maness, a certified family nurse practitioner, and progress and daily
notes from appellant’s physical therapists have no probative medical value. The Board has held
that neither a nurse practitioner nor a physical therapist is a physician as defined under FECA.15
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work during the claimed period as a result of the accepted
employment injury. 16 Because appellant has not submitted rationalized medical opinion evidence
to establish employment-related intermittent disability commencing November 5, 2019 as a result
of her accepted bilateral knee and lumbar conditions, the Board finds that she has not met her
burden of proof to establish her claim for disability compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA 17 provides that the United States shall furnish to an employee
who is injured while in the performance of duty, the services, appliances, and supplies prescribed
by or recommended by a qualified physician, which OWCP considers likely to cure, give relief,
reduce the degree or the period of disability, or aid in lessening the amount of the monthly
compensation. 18 While OWCP is obligated to pay for treatment of employment-related conditions,
the employee has the burden of proof to establish that the expenditure is incurred for treatment of
the effects of an employment-related injury or condition. 19

14

F.H., Docket No. 18-0160 (issued August 23, 2019).

Section 8101(2) provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
See 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); see also R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners and physical therapists are not
considered physicians under FECA).
15

16

See C.E., Docket No. 19-1617 (issued June 3, 2020); Fereidoon Kharabi, supra note 6.

17

Supra note 1 at § 8103(a).

18

Id.; see D.S., Docket No. 18-0353 (issued May 18, 2020); L.D., 59 ECAB 648 (2008); Thomas W. Stevens, 50
ECAB 288 (1999).
19

M.P., Docket No. 19-1557 (issued February 24, 2020); M.B., 58 ECAB 588 (2007).

8

Section 10.310(a) of OWCP’s implementing regulations provide that an employee is
entitled to receive all medical services, appliances, or supplies which a qualified physician
prescribes or recommends and which OWCP considers necessary to treat the work -related injury.20
In interpreting section 8103 of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided, with the only limitation on OWCP’s authority being
that of reasonableness. 21 OWCP has the general objective of ensuring that an employee recovers
from his or her injury to the fullest extent possible, in the shortest amount of time. It therefore has
broad administrative discretion in choosing means to achieve this goal. 22
Abuse of discretion is shown through proof of manifest error, clearly unreasonable exercise
of judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.23
ANALYSIS -- ISSUE 2
The Board finds that OWCP has not abused its discretion by denying appellant’s request
for authorization for physical therapy.
On February 25, 2020 Rehab Authority, LLC, on behalf of appellant, sought authorization
for physical therapy for the period January 27 through March 12, 2020 to treat her diagnoses of
low back pain, sacroiliitis, and back muscle spasm.
In his reports, Dr. Krafft noted that appellant’s work restrictions were related to her
pregnancy and prescribed by her OB/GYN. He opined that she did not require further diagnostic
testing or treatment related to her work-related injury.
Dr. Andrew, in his April 9, 2020 report, agreed with Dr. Krafft that no further treatment of
appellant’s accepted conditions was required. He related that the need for future therapy would
be related to the degenerative changes in her lumbar spine and not to her accepted conditions. In
his January 23, 2020 report, Dr. Andrew referred appellant to pain management for acupuncture
to treat her symptoms related to her pregnancy and not the accepted employ ment conditions.

20

20 C.F.R. § 10.310(a); see D.W., Docket No. 19-0402 (issued November 13, 2019).

21

B.I., Docket No. 18-0988 (issued March 13, 2020); see also Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding
that abuse of discretion by OWCP is generally shown through proof of manifest error, clearly unreasonable exercise
of judgment, or administrative actions which are contrary to both logic, and probable deductions from established
facts).
22

D.S., supra note 18.

23

Id.; P.L., Docket No. 18-0260 (issued April 14, 2020); L.W., 59 ECAB 471 (2008).

9

As noted, the only restriction on OWCP’s authority to authorize medical treatment is one
of reasonableness.24 In the instant case, appellant did not submit evidence to support that the
requested physical therapy was medically necessary to treat her accepted bilateral knee and lumbar
conditions. The Board thus finds that OWCP has not abused its discretion by denyin g her request
for authorization for physical therapy. 25
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board appellant has not met her burden of proof to establish intermittent disability
from work commencing November 5, 2019 causally related to her accepted March 8, 2019
employment injury. The Board further finds that OWCP has not abused its discretion by denying
her request for authorization for physical therapy.

24

Supra note 21; see also A.W., Docket No. 14-0708 (issued January 2, 2015) (the Board found that OWCP did not
abuse its discretion by relying on the opinion of its second opinion examiner as the weight of evidence to deny approval
for elective spinal surgery).
25

D.C., Docket No. 18-0080 (issued May 22, 2018); B.J., Docket No. 17-1825 (issued February 23, 2018).

10

ORDER
IT IS HEREBY ORDERED THAT August 31 and 25 and May 8, 2020 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

